 

Exhibit 10.2

AMENDMENT NO. 1

This Amendment No. 1 (this "Amendment") is executed as of November 1, 2019,
between TCG Industrial Shiloh LLC, a Delaware limited liability company
("Landlord"), and Inogen, Inc., a  Delaware corporation ("Tenant"), for the
purpose of amending the Lease Agreement between Landlord and Tenant dated August
29, 2019 (the "Lease").  Capitalized terms used herein but not defined shall be
given the meanings assigned to them in the Lease.

RECITALS:

Pursuant to the terms of the Lease, Tenant is currently leasing Initial
Premises, consisting of approximately 53,603 square feet of leaseable area, and
the Must Take Space, consisting of approximately 100,494 square feet of
leaseable area (the "Premises") in the Building located at 600 Shiloh Road,
Plano, Texas 75704. Landlord and Tenant desire to amend the Section 1.1(m) of
the Lease to clarify the Base Rent table for the Must Take Space, in accordance
with the terms and conditions contained herein.

AGREEMENTS:

For valuable consideration, whose receipt and sufficiency are acknowledged,
Landlord and Tenant agree as follows:

1.Base Rent for Must Take Space.  The Base Rent table for the Must Take Space
included in Section 1.1(m) of the Lease is hereby deleted and replaced with the
following:

“Must Take Space:

 

Months of Lease Term

Base Rent/Month

Prior to the Must Take Date

N/A+

Must Take Date – 18

$75,108.80+**

19 – 30

$76,986.52

31 – 42

$78,911.18

43 – 54

$80,883.96

55 – 66

$82,906.06

67 – 78

$84,978.71

79 – 90

$87,103.18

91 – 102

$89,280.76

103 – 114

$91,512.78

115 – 126

$93,800.60

127 – 132

$96,145.61

+Base Rent for the Must Take Space shall commence on the Must Take Date (subject
to adjustment as provided in Section 1.1(k)).

**Base Rent for the Must Take Space for the period commencing on the Must Take
Date and ending six (6) months thereafter will be conditionally abated in
accordance with Section 30.16.”

2.Brokerage.  Landlord and Tenant each warrant to the other that it has not
dealt with any broker or agent in connection with the negotiation or execution
of this Amendment.  Tenant and Landlord shall each indemnify the other against
all costs, expenses, attorneys' fees, and other liability for commissions or
other compensation claimed by any broker or agent claiming the same by, through,
or under the indemnifying party.

 

Amendment No. 1 – Inogen, Inc.

1

 

4830-3045-6489

 

 

 

--------------------------------------------------------------------------------

 

3.Prohibited Persons and Transactions.  Tenant represents and warrants to
Landlord that Tenant is currently in compliance with and shall at all times
during the Term (including any extension thereof) remain in compliance with the
regulations of the Office of Foreign Assets Control ("OFAC") of the Department
of the Treasury (including those named on OFAC's Specially Designated Nationals
and Blocked Persons List) and any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit or Support Terrorism),
or other governmental action relating thereto.

4.Ratification.  Tenant hereby ratifies and confirms its obligations under the
Lease, and represents and warrants to Landlord that it has no defenses
thereto.  Additionally, Tenant further confirms and ratifies that, as of the
date hereof, (1) the Lease is and remains in good standing and in full force and
effect and (2) Tenant has no claims, counterclaims, set-offs or defenses against
Landlord arising out of the Lease or in any way relating thereto or arising out
of any other transaction between Landlord and Tenant.

5.Binding Effect; Governing Law.  Except as modified hereby, the Lease shall
remain in full effect and this Amendment shall be binding upon Landlord and
Tenant and their respective successors and assigns.  If any inconsistency exists
or arises between the terms of the Lease and the terms of this Amendment, the
terms of this Amendment shall prevail.  This Amendment shall be governed by the
laws of the State in which the Premises is located.

6.Counterparts.  This Amendment may be executed in multiple counterparts, each
of which shall constitute an original, but all of which shall constitute one
document.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

Amendment No. 1 – Inogen, Inc.

2

 

4830-3045-6489

 

 

 

--------------------------------------------------------------------------------

 

Executed as of the date first written above.

 

LANDLORD:

 

TCG INDUSTRIAL SHILOH LLC,

a Delaware limited liability company

 

 

By:

 

/s/ Peter Walter

Name:

 

Peter Walter

Title:

 

Authorized Signatory

 

 

TENANT:

 

INOGEN, INC.,

a Delaware corporation

 

 

By:

 

/s/ Alison Bauerlein

Name:

 

Alison Bauerlein

Title:

 

CFO

 

 

Amendment No. 1 – Inogen, Inc.

3

 

4830-3045-6489

 

 

 